 


110 HCON 95 : Honoring the career and research accomplishments of Frances E. Allen, the 2006 recipient of the A.M. Turing Award.
U.S. House of Representatives
2007-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
III 
110th CONGRESS 
1st Session 
H. CON. RES. 95 
IN THE SENATE OF THE UNITED STATES 

May 2, 2007
Received and referred to the Committee on the Judiciary 

CONCURRENT RESOLUTION 
Honoring the career and research accomplishments of Frances E. Allen, the 2006 recipient of the A.M. Turing Award. 
 
 
Whereas Frances Allen joined IBM in 1957 early in the history of the computer industry and just after an IBM team developed Fortran, one of the first high-level programming languages;  
Whereas Frances Allen during her 45 year career at IBM rose from being a teacher of Fortran to highest level of IBM technologists;  
Whereas in 1989 Frances Allen was the first woman to be named an IBM Fellow and in 1995 became President of the IBM Academy of Technology, a global organization of IBM technical leaders charged with providing technical advice to the company;  
Whereas Frances Allen made fundamental contributions to the theory and practice of program optimization, which translates the users’ problem-solving language statements;  
Whereas Frances Allen’s work led to remarkable advances in compiler design and machine architecture that are at the foundation of modern high-performance computing;  
Whereas Frances Allen’s unique dedication to meeting the needs of her customers led to IBM’s innovation model;  
Whereas Frances Allen is nationally renowned for her work in encouraging women to study computer science; 
Whereas the Association for Computing Machinery, an international organization of computing professionals, gives the A.M. Turing Award annually to individuals whose contributions in the field of computing are long-lasting and are of major technical importance; and 
Whereas Frances Allen has now been honored as the first woman recipient of the Turing Award, computer science’s most prestigious award, which is equated by some to the Nobel Prizes: Now, therefore, be it  
 
That the Congress honors the pioneering life work of Frances Allen in computer research and development and salutes the Turing Award Committee for recognizing, through the selection of Frances Allen, that creative women have contributed mightily to the development of this important field.  
 
Passed the House of Representatives May 1, 2007.Lorraine C. Miller,Clerk. 
 
